ORDER
PER CURIAM:
AND NOW, this 30th day of April, 1991, the Rule to Show Cause entered in the above matter on March 30,1990, is discharged. The recommendation of the Disciplinary Board dated March 27, 1989, is accepted, and it is hereby ORDERED as follows:
1. Respondent is suspended from the practice of law for a period of five years retroactive to July 30, 1985, less one year for suspension served;
2. The Petition for Reinstatement is granted, effective immediately; and
3. Pursuant to Rules 208(g) and 218(e), Pa.R.D.E., David H. Leslie-Hughes is directed to pay the expenses incurred *131by the Board in the investigation, prosecution and processing of these proceedings.
NIX, C.J., did not participate in the consideration or decision of this case.